Citation Nr: 1026868	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-27 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUE

Entitlement to service connection for 
diverticulosis/diverticulitis with irritable bowel syndrome and a 
hiatal hernia.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran had active service from October 1967 to September 
1971.  

The case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (RO).  The file was subsequently transferred to the 
Roanoke RO.  

Although the May 2009 Supplemental Statement of the Case listed 
the issues on appeal as service connection for irritable bowel 
syndrome with diverticulosis and service connection for a hiatal 
hernia, the Veteran noted in his July 2009 substantive appeal 
that he was actually seeking service connection for a disorder 
characterized as diverticulosis/diverticulitis with irritable 
bowel syndrome and a hiatal hernia.  

While the Veteran subsequently noted in July 2009 that he 
concurred with the finding that a hiatal hernia is probably not 
connected to his diverticulitis, the Board will include a hiatal 
hernia as part of the claimed gastrointestinal disability because 
the issue of service connection for a hiatal hernia has not been 
formally withdrawn.

The Veteran indicated on his July 2009 substantive appeal both 
that he did not want a Board hearing and that he wanted a travel 
board hearing; however, it was noted in a November 2009 Report of 
General Information that the Veteran was telephoned by VA 
personnel for clarification and said that he accidently checked 
both boxes on the appeal form and did not want any Board hearing.  
The Board will therefore proceed with adjudication of the appeal.


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claim for service connection for 
diverticulosis/diverticulitis with irritable bowel syndrome and a 
hiatal hernia, and he has otherwise been assisted in the 
development of his claim.

2.  The Veteran's statements that he has experienced 
gastrointestinal symptoms since service are competent, non-
credible, non-probative evidence.

3.  A July 2008 private physician's opinion linking the Veteran's 
current gastrointestinal disability to service is not probative.

4.  A December 2008 VA examiner's conclusion, based on physical 
examination and a review of the claims file, that the Veteran's 
current gastrointestinal disability was not causally related to 
service is competent, credible, and highly probative evidence.

5.  The Veteran does not have diverticulosis/diverticulitis with 
irritable bowel syndrome and a hiatal hernia that is due to an 
event or incident of his active service.


CONCLUSION OF LAW

The criteria for service connection for 
diverticulosis/diverticulitis with irritable bowel syndrome and a 
hiatal hernia are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the 
Veteran in April 2008, prior to adjudication, which informed him 
of the requirements needed to establish entitlement to service 
connection.

In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after the letter.  

The April 2008 letter to the Veteran provided information 
concerning evaluations and effective dates that could be assigned 
should service connection be granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was conducted in 
December 2008.
All available evidence has been obtained and there is sufficient 
medical evidence on file on which to make a decision on the issue 
decided herein.  The Veteran has been given ample opportunity to 
present evidence and argument in support of his claim.  All 
general due process considerations have been complied with by VA, 
and the Veteran has had a meaningful opportunity to participate 
in the development of the claim.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA, and precedential opinions issued by VA's Office of General 
Counsel.

The Veteran seeks service connection for 
diverticulosis/diverticulitis with irritable bowel syndrome and a 
hiatal hernia.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim and 
that the appeal will be denied.

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

In order to establish service connection for a disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The Veteran's service treatment records show that there were no 
gastrointestinal complaints or findings on enlistment evaluation 
in May 1967.  The Veteran was seen in January 1969 for bloody 
diarrhea.  The impression was viral gastroenteritis, rule out 
bleeding pathology in the intestine.  It was reported in December 
1969 that the Veteran had complained of stomach pains with 
diarrhea for four days; no diagnosis was provided.  The Veteran 
was hospitalized in March and April 1970 for removal of his 
appendix; the discharge diagnosis was acute suppurative 
appendicitis.  The Veteran's gastrointestinal system was normal 
on discharge evaluation in September 1971.

As a general matter, a separation examination report is generated 
with a view towards ascertaining the Veteran's then-state of 
physical fitness; it is akin to a statement of diagnosis or 
treatment and is therefore of increased probative value, 
reflecting the Veteran's then state of physical fitness.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, recourse 
to the Federal Rules of Evidence may be appropriate if it assists 
in the articulation of the reasons for the Board's decision); see 
also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of past 
physical condition on the rational that statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong motive 
to tell the truth in order to receive proper care).

Private treatment records, including from D. C. Worrell, M.D., 
dated from September 2001 to June 2008, reveal gastrointestinal 
complaints beginning in November 2002, with gastroesophageal 
reflux disease (GERD) diagnosed in August 2003 and GERD and 
irritable bowel syndrome (IBS) diagnosed in July 2006.  According 
to a May 2003 medical report, the Veteran had complained of 
diarrhea since 2001.  According to a June 2003 
esophagogastroduodenoscopy (EGD), the Veteran had a hiatal 
hernia.

VA treatment records from June 2006 to March 2008 reveal an 
assessment in March 2007 of IBS and GERD.  The diagnoses on a 
February 2008 endoscopy were colon polyp, sigmoid diverticulosis, 
and internal hemorrhoids.

A May 2008 EGD was considered normal except for an incidental 
non-obstructing schatzki's ring.

Dr. Worrell reported in a July 2008 statement that he had treated 
the Veteran for gastrointestinal symptoms since November 2000; 
that the Veteran had had similar symptoms in service; and that he 
suspected that the Veteran's current symptoms began in service.

The Veteran was provided a VA gastrointestinal evaluation in 
December 2008, which included review of the claims file.  
Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 
Vet.App. 332 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full access 
to and review of the veteran's claims folder); but see  D'Aries 
v. Peake, 22 Vet. App. 97, 106 (2008) (Holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the examiner 
has done so and is familiar with the claimant's extensive medical 
history). According to the examiner, there was no recent evidence 
of a hiatal hernia and there is no evidence in the medical 
literature supporting the contention that diverticular disease 
can cause a hiatal hernia.  Additionally, the examiner concluded 
it was no more than speculation to say that the Veteran had 
diverticular disease in service, as the symptoms recorded in 
service, rectal bleeding and diarrhea, are symptoms for other 
possible conditions and the service medical evidence indicated a 
self-limiting condition that was not noted on service discharge 
evaluation.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See Eddy v. Brown, 9 
Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The 
Court has held that the Board may not reject medical opinions 
based on its own medical judgment.  See Obert v. Brown, 5 Vet. 
App. 30 (1993).  

The Board finds the December 2008 VA medical evaluation report 
against the claim more probative than the evidence in favor of 
the claim.  Although the Veteran's service medical records show 
symptoms of bleeding and diarrhea in 1969, there were no 
complaints or adverse findings involving the gastrointestinal 
system on service separation evaluation in September 1971.  
Moreover, there were no gastrointestinal complaints or findings 
after discharge until after 2000.  The initial post-service 
evidence of a gastrointestinal disorder was therefore many years 
after service, which is evidence against continuity of 
symptomatology following discharge from service.  

Further supporting this finding of a lack of continuity of 
symptomatology is the notation in May 2003 that the Veteran began 
complaining of diarrhea in 2001 - another recordation generated 
during circumstances of medical treatment, which therefore 
afforded great probative weight .  

Even though Dr. Worrell concluded that the Veteran's current 
gastrointestinal symptomatology is related to service, Dr. 
Worrell did not begin seeing the Veteran until November 2000 and 
appears to have relied on the Veteran's subjective history for 
his opinion, as he does not refer to any specific medical 
evidence in the claims file to support his conclusion.  This 
significantly lessens the probative value of his medical opinion.  
See Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to 
accept medical opinions based on history supplied by veteran, 
where history is unsupported or based on inaccurate factual 
premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. 
App. 69 (1993).

Conversely, the opinion from the VA examiner who saw the Veteran 
in December 2008 is based on a review of the entire claims file 
and includes a rationale that discusses the evidence of record, 
including the lack of evidence of diverticulosis/diverticulitis 
with irritable bowel syndrome and a hiatal hernia at service 
separation.  Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); 
Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the Veteran's 
claims folder).  

The Board has considered the written statements on file in 
support of the Veteran's service connection claim.  To the extent 
that he has alleged that he has had chronic gastrointestinal 
problems since service, the Board finds this contention not 
credible, as the objective evidence of record does not 
substantiate his allegation.  The absence of evidence of problems 
for many years after service and the notation that he began 
having post-service problems with diarrhea in 2001 contradict his 
assertion. 

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claim denied above, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for diverticulosis/diverticulitis with 
irritable bowel syndrome and a hiatal hernia is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


